      Case 1:18-cv-03027-RMP          ECF No. 36   filed 08/13/21   PageID.284 Page 1 of 2




1
                                                                               FILED IN THE
2                                                                          U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON



3                                                                     Aug 13, 2021
                                                                          SEAN F. MCAVOY, CLERK

4

5                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WASHINGTON
6

7
      MOISE GONZALEZ, AS pr OF THE
8     Estate of Blanca Gonzalez,                     NO: 1:18-CV-3027-RMP

9                                Plaintiff,          ORDER OF DISMISSAL WITH
                                                     PREJUDICE
10         v.

11    UNITED STATES OF AMERICA,

12                               Defendant.

13

14         BEFORE THE COURT is a Stipulated Motion to Dismiss with Prejudice,

15   ECF No. 35. Having reviewed the Motion and the record, the Court finds good

16   cause to grant dismissal. Accordingly, IT IS HEREBY ORDERED:

17         1. The Stipulated Motion to Dismiss with Prejudice, ECF No. 35, is

18              GRANTED.

19         2. Plaintiff’s Complaint is dismissed with prejudice and without fees or

20              costs to any party.

21         3. All pending motions, if any, are DENIED AS MOOT.


     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
      Case 1:18-cv-03027-RMP     ECF No. 36    filed 08/13/21   PageID.285 Page 2 of 2




1          4. All scheduled court hearings, if any, are STRICKEN.

2          IT IS SO ORDERED. The District Court Clerk is directed to enter this

3    Order, enter judgment of dismissal with prejudice, provide copies to counsel, and

4    close this case.

5          DATED August 13, 2021.

6
                                                s/ Rosanna Malouf Peterson
7                                           ROSANNA MALOUF PETERSON
                                               United States District Judge
8

9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
